UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52985 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1176000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11475 Great Oaks Way, Suite 150 Alpharetta, GA (Address of principal executive offices) (Zip Code) (770) 419-7525 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.  x  Yes  ¨  No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x  Yes ¨  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨  Yesx  No As of November 9, 2012, there were issued and outstanding 20,907,536 shares of the registrant’s common stock, $.001 par value. SANUWAVE Health, Inc. Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 6. Exhibits 26 - 1 - Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q of SANUWAVE Health, Inc. and its subsidiaries (“SANUWAVE” or the “Company”) contains forward-looking statements.All statements in this Quarterly Report on Form 10-Q, including those made by the management of the Company, other than statements of historical fact, are forward-looking statements. Examples of forward-looking statements include statements regarding the Company’s future financial results, operating results, business strategies, projected costs, products, competitive positions, management’s plans and objectives for future operations, and industry trends.These forward-looking statements are based on management’s estimates, projections and assumptions as of the date hereof and include the assumptions that underlie such statements.Forward-looking statements may contain words such as “may,” “will,” “should,” “could,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential” and “continue,” the negative of these terms, or other comparable terminology.Any expectations based on these forward-looking statements are subject to risks and uncertainties and other important factors, including those discussed in the reports we file with the Securities and Exchange Commission, specifically the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, filed on March 14, 2012 and in the Company’s Quarterly Reports on Form 10-Q.Other risks and uncertainties are and will be disclosed in the Company’s prior and future Securities and Exchange Commission filings. These and many other factors could affect the Company’s future financial condition and operating results and could cause actual results to differ materially from expectations based on forward-looking statements made in this document or elsewhere by the Company or on its behalf.The Company undertakes no obligation to revise or update any forward-looking statements.The following information should be read in conjunction with the financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, filed on March 14, 2012. Except as otherwise indicated by the context, references in this Quarterly Report on Form 10-Q to “we,” “us” and “our” are to the consolidated business of the Company. - 2 - PART I — FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (UNAUDITED) SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - trade, net of allowance for doubtful accounts of $47,313 in 2012 and $74,852 in 2011 Inventory (Note 6) Prepaid expenses Due from Pulse Veterinary Technologies, LLC - TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, at cost, less accumulated depreciation (Note 7) OTHER ASSETS INTANGIBLE ASSETS, at cost, less accumulated amortization (Note 8) TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES Accounts payable $ $ Accrued employee compensation Accrued expenses (Note 10) Interest payable, related parties (Note 12) Capital lease payable, current portion (Note 14) Liabilities related to discontinued operations TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Notes payable, related parties (Note 12) Capital lease payable, non-current portion (Note 14) TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 14) - - STOCKHOLDERS' DEFICIT PREFERRED STOCK, par value $0.001, 5,000,000 shares authorized; no shares issued and outstanding - - COMMON STOCK, par value $0.001, 150,000,000 shares and 50,000,000 shares authorized in 2012 and 2011, respectively; 20,907,536 issued and outstanding in 2012 and 2011 (Note 4) ADDITIONAL PAID-IN CAPITAL ACCUMULATED OTHER COMPREHENSIVE INCOME RETAINED DEFICIT ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 3 - SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES Research and development General and administrative Depreciation Amortization TOTAL OPERATING EXPENSES OPERATING LOSS ) OTHER INCOME (EXPENSE) Extinguishment of debt - - - ) Interest expense, net ) Gain (loss) on foreign currency exchange 46 ) ) ) Transitional services provided to Pulse Veterinary Technologies, LLC - - TOTAL OTHER INCOME (EXPENSE) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - NET LOSS ) OTHER COMPREHENSIVE INCOME Foreign currency translation adjustments TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) LOSS PER SHARE: Net loss - basic $ ) $ ) $ ) $ ) Net loss - diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes to unaudited condensed consolidated financial statements. - 4 - SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Amortization Depreciation Change in allowance for doubtful accounts ) Stock-based compensation Accrued interest - Extinguishment of debt - Changes in assets - (increase)/decrease Accounts receivable - trade ) Inventory Prepaid expenses ) ) Due from Pulse Veterinary Technologies, LLC ) Other 1 ) Changes in liabilities - increase/(decrease) Accounts payable ) ) Accrued employee compensation ) Accrued expenses ) ) Interest payable, related parties - ) NET CASH USED BY OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) NET CASH USED BY INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from private placement - Proceeds from unit options exercised, related parties - Proceeds from unit options exercised - Payment of principal on capital lease ) - NET CASH PROVIDED (USED) BY FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATES ON CASH NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL INFORMATION Cash paid for interest, related parties $ $ Cash paid for capital lease interest $ $
